Name: Decision No 573/2014/EU of the European Parliament and of the Council of 15 May 2014 on enhanced cooperation between Public Employment Services (PES) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: employment;  executive power and public service;  European construction
 Date Published: 2014-05-28

 28.5.2014 EN Official Journal of the European Union L 159/32 DECISION No 573/2014/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 May 2014 on enhanced cooperation between Public Employment Services (PES) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 149 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) In its conclusions of 17 June 2010, the European Council adopted the Europe 2020 Strategy for jobs and smart, sustainable and inclusive growth (Europe 2020). The European Council called for the mobilisation of all Union instruments and policies to support the achievement of the common objectives and invited the Member States to take enhanced coordinated action. Public Employment Services (PES) play a central role in contributing to the achievement of the Europe 2020 employment rate headline target of 75 % for women and men aged between 20 and 64 by 2020, in particular by decreasing youth unemployment. (2) Article 45 of the Treaty on the Functioning of the European Union (Treaty) lays down the freedom of movement for workers within the Union, while Article 46 thereof sets out the measures to bring about this freedom, in particular by ensuring close cooperation between the public employment services. A network of PES established under this Decision (the Network) should, in addition to the general aspects of geographical mobility, cover a wide range of objectives and initiatives by way of incentive measures designed to improve cooperation between Member States in the field of employment. (3) This Decision should aim to encourage cooperation between Member States within the areas of PES responsibility. It formalises and strengthens the informal cooperation between the PES via the current European Network of Heads of PES, in which all Member States have agreed to participate. The full potential value of the Network resides in the continued participation of all Member States. That participation should be notified to the Secretariat of the Network. (4) In accordance with Article 148(4) of the Treaty, by Decision 2010/707/EU (3) the Council adopted guidelines for the employment policies of the Member States, which have been maintained for the years 2011-13. Those integrated guidelines provide guidance to the Member States on defining their national reform programmes and on implementing reforms. The integrated guidelines form the basis for country-specific recommendations that the Council addresses to the Member States under that Article. In recent years, those recommendations have included specific recommendations on the functioning and capacity of PES and on the effectiveness of active labour market policies in Member States. (5) The country-specific recommendations would benefit from being further supported by an enhanced evidence-based feedback on the success of policy implementation and cooperation between the PES of Member States. To this end, the Network should carry out concrete initiatives such as common evidence-based benchmarking systems, corresponding mutual learning activities, mutual assistance between the Network members and the implementation of strategic actions for the modernisation of PES. The specific knowledge of the Network and its individual members should also be used to provide, at the request of the European Parliament, the Council, the Commission or the Employment Committee (EMCO), evidence for the development of employment policies. (6) Greater and more focused cooperation between the PES should lead to an improved sharing of best practices. The Network should link findings based on benchmarking and mutual learning activities in a way that allows the development of a systematic, dynamic and integrated benchlearning process. (7) The Network should work in close cooperation with EMCO, pursuant to Article 150 of the Treaty, and should contribute to EMCO's work by providing factual evidence and reports on policies implemented by the PES. Contributions from the Network to the European Parliament should be channelled through the Secretariat, and those to the Council should be channelled through EMCO, without any modification and, where appropriate, together with comments. In particular, the combined knowledge of the Network on the delivery aspects of employment policies and the comparative analyses of PES could assist policy decision-makers, at both Union and national level, in assessing and designing employment policies. (8) The Network, within the areas of PES responsibility, should contribute to the implementation of policy initiatives in the field of employment such as the Council Recommendation of 22 April 2013 on establishing a Youth Guarantee (4). The Network should also support initiatives aimed at better skills matching, decent and sustainable work, enhanced voluntary labour mobility and facilitating the transition from education and training to work, including through support for the provision of guidance and the enhanced transparency of skills and qualifications. The activities of the Network should address the evaluation and assessment of active labour market policies, including those targeting vulnerable social groups and social exclusion. (9) The Network should reinforce cooperation between its members, develop joint initiatives aimed at exchanges of information and best practices in all areas covered by PES, comparative analyses and advice, as well as the promotion of innovative approaches to the delivery of employment services. By establishing the Network, an inclusive, evidence-based and performance-oriented comparison of all PES will be possible, leading to the identification of best practices in the areas of PES services. Those results should contribute to a better design and delivery of employment services within their specific responsibilities. The initiatives of the Network should improve the effectiveness of PES and allow for more efficient public spending. The Network should also cooperate with other providers of employment services. (10) In its annual work programme, the Network should define the technical details of the PES benchmarking and the related mutual learning exercise, in particular the benchlearning methodology, on the basis of the benchmarking indicators as set out in the Annex to this Decision to assess the performance of PES, the context variables, the data delivery requirements, and the learning instruments of the integrated mutual learning programme. The benchmarking areas should be defined in this Decision. Member States remain competent to decide whether to engage on a voluntary basis in additional benchlearning exercises in other areas. (11) The power to adopt acts in accordance with Article 290 of the Treaty should be delegated to the Commission in respect of amending the Annex on benchmarking indicators. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level, in particular with PES experts. The Commission, when preparing and drawing-up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (12) Due to the variety of PES models, tasks and forms of service delivery, it is up to Member States to nominate, from the senior management of the PES, one member and one alternate member for the Board of the Network (the Board). Where applicable, the member or the alternate member should represent, on the Board, other PES from his or her Member State. Where it is not possible, for constitutional reasons, for a Member State to nominate only one PES, the relevant PES should be identified, keeping their number to a minimum and without changing the rule that one Member State equals one vote on the Board. The members of the Board should make every effort to ensure that the opinions and experiences of local and regional authorities are incorporated into the Network's activities, and that such authorities are kept informed of those activities. The members of the Board should have the authority to take decisions on behalf of their PES. In order to ensure the involvement of all PES in the Network, activities should be open to the participation of PES from all levels. (13) In order to ensure that the common tasks of PES are closely matched to the actual situation on the labour market, the Network should have the most up-to-date unemployment figures at NUTS 3 level. (14) The Network should build on the experience of and replace the existing informal advisory group of the European Network of Heads of PES that the Commission has supported since 1997, the views of which have been taken into account in this Decision. The key areas for action identified by that advisory group in its paper entitled PES Strategy 2020 should contribute to the modernisation and the strengthening of PES. (15) The Network should provide mutual assistance to the benefit of its members and should help its members to support each other in the modernisation of organisational structures and service delivery by enhancing cooperation, in particular the transfer of knowledge, study visits and staff exchanges. (16) The Network and its initiatives should be funded through the PROGRESS/employment section of the European Union Programme for Employment and Social Innovation' (EaSI) established by Regulation (EU) No 1296/2013 of the European Parliament and of the Council (5), within the appropriations set by the European Parliament and the Council. (17) For projects developed by the Network or identified in the mutual learning activities and then implemented in the individual PES, Member States should have access to funding from the European Social Fund (ESF), the Regional Development Fund (ERDF) and Horizon 2020, the Union's Framework Programme for Research and Innovation (2014-20) established by Regulation (EU) No 1291/2013 of the European Parliament and of the Council (6). (18) The Network should ensure that it complements and does not replace nor duplicate actions undertaken as part of the European Employment Strategy within the meaning of Title IX of the Treaty, in particular those of EMCO and its tools such as the Joint Assessment Framework (JAF), as well as the Mutual Learning Programme. Furthermore, in order for synergies to be made, the Commission should ensure that the Secretariat of the Network cooperates closely with that of EMCO. (19) This Decision respects the fundamental rights and observes the principles recognised by the Charter of Fundamental Rights of the European Union (the Charter). In particular, this Decision seeks to ensure full respect for the right of access to free placement services and to promote the application of Article 29 of the Charter, HAVE ADOPTED THIS DECISION: Article 1 Establishment of the Network A Union-wide network of Public Employment Services (PES) is hereby established for the period from 17 June 2014 to 31 December 2020 (the Network). The Network shall carry out the initiatives laid down in Article 4. The Network shall be composed of: (a) the PES as nominated by the Member States; (b) the Commission. EMCO shall have an observer status. Member States with subnational autonomous PES shall ensure their adequate representation in the specific initiatives of the Network. Article 2 Definition of benchlearning For the purposes of this Decision and the activities of the Network, benchlearning means the process of creating a systematic and integrated link between benchmarking and mutual learning activities, that consists of identifying good performances through indicator-based benchmarking systems, including data collection, data validation, data consolidation and assessments, with appropriate methodology, and of using findings for tangible and evidence-informed mutual learning activities, including good or best practice models. Article 3 Objectives The aim of this Decision is to encourage cooperation between Member States through the Network in the field of employment, within the areas of PES responsibility, in order to contribute to Europe 2020 and to the implementation of relevant Union policies, thereby supporting: (a) the most vulnerable social groups with high unemployment rates, especially older workers and young persons not in employment, education or training (NEETs); (b) decent and sustainable work; (c) the better functioning of the labour markets in the EU; (d) the identification of skills shortages and the provision of information on their extent and location, as well as the better matching of the skills of job-seekers with the needs of employers; (e) the better integration of labour markets; (f) increased voluntary geographical and occupational mobility on a fair basis to meet specific labour market needs; (g) the integration of persons excluded from the labour market as part of the combat against social exclusion; (h) the evaluation and assessment of active labour market initiatives and their effective and efficient implementation. Article 4 Initiatives of the Network 1. Within the areas of PES responsibility, the Network shall, in particular, carry out the following initiatives: (a) the development and implementation of Union-wide, evidence-based benchlearning among PES to compare, with appropriate methodology, the performance of their activities in the following areas: (i) contribution to reducing unemployment for all age groups and for vulnerable groups; (ii) contribution to reducing the duration of unemployment and reducing inactivity, so as to address long-term and structural unemployment, as well as social exclusion; (iii) filling of vacancies (including through voluntary labour mobility); (iv) customer satisfaction with PES services; (b) the provision of mutual assistance, either in the form of peer-to-peer or group activities, through cooperation, exchanges of information, experiences and staff between the members of the Network, including support for the implementation of PES-related country-specific recommendations issued by the Council upon request by the Member State or the PES concerned; (c) contribute to modernising and strengthening PES in key areas, in line with the employment and social objectives of Europe 2020; (d) prepare reports at the request of the European Parliament, the Council or the Commission, or on its own initiative; (e) contribute to the implementation of relevant policy initiatives; (f) adopt and implement its annual work programme setting out its working methods, deliverables and the details related to the implementation of benchlearning; (g) promote and share best practices on the identification of NEETs and on the development of initiatives to ensure those young people gain the skills necessary to enter and remain in the labour market. As regards the initiative laid down in point (a) of the first subparagraph, the benchmarking shall use the indicators set out in the Annex. The Network shall also participate actively in the implementation of these activities by sharing data, knowledge and practices. Member States shall remain competent to decide whether to engage on a voluntary basis in additional benchlearning exercises in areas other than those listed in points (i) to (iv) of point (a). 2. The Network shall establish a reporting mechanism in relation to the initiatives listed in paragraph 1. In application of that mechanism, the members of the Network shall report annually to the Board. Article 5 Cooperation The Network shall initiate cooperation with relevant labour market stakeholders including other providers of employment services, and, where appropriate, social partners, organisations representing unemployed persons or vulnerable groups, NGOs working in the field of employment, regional and local authorities, the European Lifelong Guidance Policy Network and private employment services, by involving them in relevant activities and meetings of the Network and by exchanging information and data with them. Article 6 Functioning of the Network 1. The Network shall be governed by a Board. Member States shall nominate onto the Board one member and one alternate member, from the senior management of their respective PES. The Commission shall also appoint one member and one alternate member of the Board. Alternate members of the Board shall replace their members whenever necessary. EMCO shall nominate, from its members and in accordance with its Rules of Procedure, one representative who will have observer status on the Board, with the exception of the restricted sessions of the Board. The Board shall be able to meet in restricted sessions, with the participation of one member per Member State and one member from the Commission, except for agenda points concerning the annual work programme. The Rules of Procedure of the Board shall provide further detailed rules on the holding of restricted sessions. 2. The Board shall appoint a Chair and two Vice-Chairs from among its members nominated by a Member State. The Chair shall represent the Network. A Vice-Chair shall replace the Chair whenever necessary. 3. The Board shall adopt its Rules of Procedure by unanimous decision. Those Rules of Procedure shall contain, inter alia, the decision-making arrangements of the Board, and the provisions on the appointment and terms of office of the Chair and Vice-Chairs of the Board. 4. The Board shall adopt by majority decision: (a) the annual work programme of the Network, including the setting up of working groups and the language arrangements of the meetings of the Network; (b) the technical framework for the delivery of the benchmarking and mutual learning activities, as part of the annual work programme of the Network, including the benchlearning methodology on the basis of the benchmarking indicators as set out in the Annex to this Decision to compare PES performance, the context variables, the data delivery requirements, and the learning instruments of the integrated mutual learning programme; (c) the annual report of the Network. That report shall be sent to the European Parliament and to the Council, and shall be published. 5. The Board shall be assisted by a Secretariat provided by and based within the Commission. The Secretariat, in cooperation with the Chair and Vice-Chairs, shall prepare the Board meetings, the annual work programme and the annual report of the Network. The Secretariat shall closely cooperate with the EMCO Secretariat. Article 7 Financial support for this incentive measure The global resources for the implementation of this Decision shall be established within the PROGRESS/employment section of EaSI, the annual appropriations of which shall be authorised by the European Parliament and by the Council within the limits of the financial framework. Article 8 Amendment of the Annex on benchmarking indicators The Commission shall be empowered to adopt delegated acts in accordance with Article 9 to amend the Annex laying down the benchmarking indicators. Article 9 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The delegation of power referred to in Article 8 shall be conferred on the Commission from 17 June 2014 until 31 December 2020. 3. The delegation of power referred to in Article 8 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 8 shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 10 Review By 18 June 2017, the Commission shall submit a report on the application of this Decision to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions. The report shall, in particular, assess to what extent the Network has contributed to the achievement of the objectives set out in Article 3 and whether it has fulfilled its tasks. It shall also assess how benchmarking in the areas referred to in points (a)(i) to (iv) of Article 4(1) has been developed and implemented by the Network. Article 11 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 12 Addressees This Decision is addressed to the Member States. Done at Brussels, 15 May 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) OJ C 67, 6.3.2014, p. 116. (2) Position of the European Parliament of 16 April 2014 (not yet published in the Official Journal) and decision of the Council of 8 May 2014. (3) Council Decision 2010/707/EU of 21 October 2010 on guidelines for the employment policies of the Member States (OJ L 308, 24.11.2010, p. 46). (4) OJ C 120, 26.4.2013, p. 1. (5) Regulation (EU) No 1296/2013 of the European Parliament and of the Council of 11 December 2013 on a European Union Programme for Employment and Social Innovation (EaSI) and amending Decision No 283/2010/EU establishing a European Progress Microfinance Facility for employment and social inclusion (OJ L 347, 20.12.2013, p. 238). (6) Regulation (EU) No 1291/2013 of the European Parliament and of the Council of 11 December 2013 establishing Horizon 2020  the Framework Programme for Research and Innovation (2014-20) and repealing Decision No 1982/2006/EC (OJ L 347, 20.12.2013, p. 104). ANNEX BENCHMARKING INDICATORS A. The quantitative indicators for the areas listed in points (a)(i) to (iv) of Article 4(1): 1. Contribution to reducing unemployment for all age groups and for vulnerable groups: (a) Transition from unemployment into employment per age group, gender and qualification level, as a share of the stock of registered unemployed persons; (b) Number of people leaving the PES unemployment records, as a share of registered unemployed persons. 2. Contribution to reducing the duration of unemployment and reducing inactivity, so as to address long-term and structural unemployment, as well as social exclusion: (a) Transition into employment within, for example, 6 and 12 months of unemployment per age group, gender and qualification level, as a share of all PES register transitions into employment; (b) Entries into a PES register of previously inactive persons, as a share of all entries into that PES register per age group and gender. 3. Filling of vacancies (including through voluntary labour mobility): (a) Job vacancies filled; (b) Answers to Eurostat's Labour Force Survey on the contribution of PES to the finding of the respondent's current job. 4. Customer satisfaction with PES services: (a) Overall satisfaction of jobseekers; (b) Overall satisfaction of employers. B. Areas of benchmarking through qualitative internal and external assessment of performance enablers for the areas listed in points (a)(i) to (iv) of Article 4(1): 1. Strategic performance management; 2. Design of operational processes such as effective channelling and profiling of jobseekers and tailored use of active labour market instruments; 3. Sustainable activation and management of transitions; 4. Relations to employers; 5. Evidence-based design and implementation of PES services; 6. Effective management of partnerships with stakeholders; 7. Allocation of PES resources.